Case 20-41308          Doc 229       Filed 04/02/20 Entered 04/02/20 13:57:31                    Main Document
                                                 Pg 1 of 6


                              UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION


 In re                                                         Chapter 11

 FORESIGHT ENERGY LP, et al.,1                                 Case No. 20-41308-659

                       Debtors.                                Jointly Administered


                 VERIFIED STATEMENT PURSUANT TO BANKRUPTCY RULE 2019

          Pursuant to Rule 2019 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

 Rules”), certain unaffiliated beneficial holders, or investment advisors or managers of beneficial

 holders (the “Ad Hoc First Lien Group”) of certain indebtedness of Foresight Energy LP and its

 affiliated debtors and debtors in possession (collectively, the “Debtors”), namely, (i) the First

 Lien Debt2 and (ii) the Second Lien Debt, by and through their undersigned counsel, hereby

 submit this verified statement (the “Verified Statement”), and respectfully state as follows.

          1.       The Ad Hoc First Lien Group engaged Akin Gump Strauss Hauer & Feld LLP

 (“Akin Gump”) on October 4, 2019 and Thompson Coburn LLP (“Thompson Coburn”) on

 January 30, 2020, to represent it in connection with a potential restructuring of the Debtors.


 1
     The Debtors in these cases are each incorporated or organized in the state of Delaware, and along with the last
     four digits of each Debtor’s federal tax identification number (or SEC filing number if unavailable), are:
     Foresight Energy LP (8894); Foresight Energy GP LLC (8332); Foresight Energy LLC (7685); Foresight Energy
     Employee Services Corporation (7023); Foresight Energy Services LLC (6204); Foresight Receivables LLC
     (2250); Sugar Camp Energy, LLC (8049); Macoupin Energy LLC (9005); Williamson Energy, LLC (9143);
     Foresight Coal Sales LLC (8620); Tanner Energy LLC (0409); Sitran LLC (9962); Seneca Rebuild LLC (0958);
     Oeneus LLC (6007); Adena Resources, LLC (4649); Hillsboro Transport LLC (6881); American Century
     Transport LLC (SEC No. 5786); Akin Energy LLC (1648); American Century Mineral LLC (SEC No. 5788);
     Foresight Energy Finance Corporation (5321); Foresight Energy Labor LLC (4176); Viking Mining LLC (4981);
     M-Class Mining, LLC (5272); MaRyan Mining LLC (7085); Mach Mining, LLC (4826); Logan Mining LLC
     (2361); LD Labor Company LLC (8454); Coal Field Repair Services LLC (9179); Coal Field Construction
     Company LLC (5694); Hillsboro Energy LLC (1639); and Patton Mining LLC (7251). The address of the
     Debtors’ corporate headquarters is One Metropolitan Square, 211 North Broadway, Suite 2600, St. Louis,
     Missouri 63102.
 2
     All capitalized terms used but not defined herein have the meaning ascribed in Exhibit A attached hereto.
Case 20-41308      Doc 229      Filed 04/02/20 Entered 04/02/20 13:57:31           Main Document
                                            Pg 2 of 6


        2.      As of the date of this Verified Statement, Akin Gump and Thompson Coburn

 represent only the Ad Hoc First Lien Group. Akin Gump and Thompson Coburn do not

 represent or purport to represent any other entities in connection with the Debtors’ chapter 11

 cases. Akin Gump and Thompson Coburn do not represent the Ad Hoc First Lien Group as a

 “committee” (as such term is employed in the Bankruptcy Code and Bankruptcy Rules) and do

 not undertake to represent the interests of, and are not fiduciaries for, any creditor, party in

 interest or other entity that has not signed a retention agreement with Akin Gump and/or

 Thompson Coburn. In addition, the Ad Hoc First Lien Group does not represent or purport to

 represent any other entities in connection with the Debtors’ chapter 11 cases.

        3.      Akin Gump and Thompson Coburn have been advised by members of the Ad Hoc

 First Lien Group that the individual members of the Ad Hoc First Lien Group either hold claims

 or manage accounts that hold claims against the Debtors’ estates. In accordance with Bankruptcy

 Rule 2019, a list of the names, addresses and the “nature and amount of all disclosable economic

 interests” held in relation to the Debtors by each member of the Ad Hoc First Lien Group as

 represented to Akin Gump and Thompson Coburn is attached hereto as Exhibit A.

        4.      The information set forth in Exhibit A, which is based on information provided by

 the applicable members of the Ad Hoc First Lien Group, is intended only to comply with

 Bankruptcy Rule 2019 and is not intended for any other purpose. Akin Gump and Thompson

 Coburn do not make any representation regarding the validity, amount, allowance or priority of

 such claims and reserves all rights with respect thereto. Akin Gump or Thompson Coburn do not

 own, nor has Akin Gump or Thompson Coburn ever owned, any claims against or interests in the

 Debtors except for claims for services rendered to the Ad Hoc First Lien Group.




                                                 2
Case 20-41308      Doc 229      Filed 04/02/20 Entered 04/02/20 13:57:31         Main Document
                                            Pg 3 of 6


        5.      Nothing contained in this Verified Statement (or the exhibit hereto) should be

 construed as a limitation upon, or waiver of, any rights of any member of the Ad Hoc First Lien

 Group to assert, file and/or amend their claims in accordance with applicable law and any orders

 entered in these chapter 11 cases.

        6.      Akin Gump and Thompson Coburn reserve the right to amend and/or supplement

 this Verified Statement in accordance with the requirements set forth in Bankruptcy Rule 2019.

 Dated: St. Louis, Missouri
        April 2, 2020
                                           By:       /s/ Mark V. Bossi
                                           Mark V. Bossi
                                           THOMPSON COBURN LLP
                                           One US Bank Plaza
                                           St. Louis, MO 63101
                                           (314) 552-6000 (Telephone)
                                           (314) 552-7000 (Facsimile)

                                           --and--

                                           Ira S. Dizengoff (admitted pro hac vice)
                                           Brad Kahn (admitted pro hac vice)
                                           Zachary D. Lanier (admitted pro hac vice)
                                           AKIN GUMP STRAUSS HAUER & FELD LLP
                                           One Bryant Park
                                           New York, New York 10036
                                           (212) 872-1000 (Telephone)
                                           (212) 872-1002 (Facsimile)

                                           --and--

                                           James Savin (admitted pro hac vice)
                                           AKIN GUMP STRAUSS HAUER & FELD LLP
                                           Robert S. Strauss Tower
                                           2001 K Street, NW
                                           Washington, DC 20006
                                           (202) 887-4000 (Telephone)
                                           (202) 887-4288 (Facsimile)

                                           Counsel to the Ad Hoc First Lien Group




                                                3
Case 20-41308      Doc 229      Filed 04/02/20 Entered 04/02/20 13:57:31            Main Document
                                            Pg 4 of 6


                                       Certificate of Service

         I, the undersigned, hereby certify that a copy of the foregoing was served on all counsel
 of record by the Court’s CM/ECF system on April 2, 2020.



                                                                /s/ Mark V. Bossi
Case 20-41308   Doc 229   Filed 04/02/20 Entered 04/02/20 13:57:31   Main Document
                                      Pg 5 of 6




                                    Exhibit A

                              Ad Hoc First Lien Group
Case 20-41308            Doc 229       Filed 04/02/20 Entered 04/02/20 13:57:31                        Main Document
                                                   Pg 6 of 6


                                                        Exhibit A

                                                                                     Nature and Amount of Disclosable
                 Name1                                    Address
                                                                                            Economic Interest2

                                               9 West 57th Street, Suite 4920
 Benefit Street Partners LLC                                                         $112,665,323.67 of First Lien Debt3
                                                  New York, NY 10019

                                                                                      $38,003,347.68 of First Lien Debt
                                           333 South Grand Avenue, 18th Floor
 DoubleLine Capital LP                                                                 $14,828,000.00 of Second Lien
                                                Los Angeles, CA 90071
                                                                                                   Debt4

                                               300 Park Avenue, 21st Floor            $187,816,110.85 of First Lien Debt
 GoldenTree Asset Management LP
                                                 New York, NY 10022                  $49,681,000.00 of Second Lien Debt

 Ivy Investment Management                          6300 Lamar Ave.
                                                                                      $55,090,550.04 of First Lien Debt
 Company                                         Overland Park, KS 66202

                                               555 California St., 50th Floor         $84,726,233.58 of First Lien Debt
 KKR Credit Advisors (US) LLC
                                                San Francisco, CA 94104              $39,020,000.00 of Second Lien Debt




 1
     The members of the Ad Hoc First Lien Group are listed here either (i) as entities that hold disclosable economic
     interests directly or (ii) on behalf of certain of their affiliates or affiliated investment funds or investment funds,
     accounts, vehicles or other entities that hold disclosable economic interests that are managed, advised or sub-
     advised by the members of the Ad Hoc First Lien Group.
 2
     This Verified Statement reflects the nature and amount of disclosable economic interest in the Debtors held by
     members of the Ad Hoc First Lien Group as disclosed to Akin Gump and Thompson Coburn.
 3
     “First Lien Debt” means the term loans and revolving loans advanced under that certain Credit and Guaranty
     Agreement, dated as of March 28, 2017, by and among Foresight Energy LLC, as the borrower, and guaranteed
     by certain of the Debtors’ direct and indirect subsidiaries.
 4
     “Second Lien Debt” means the 11.50% Second Lien Senior Secured Notes due 2023 issued by Foresight Energy
     LLC and Foresight Energy Finance Corporation and guaranteed by certain of the Debtors’ direct and indirect
     subsidiaries under that certain Indenture dated as of March 28, 2017.

                                                             1
